PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/197,955
Filing Date: 21 Nov 2018
Appellant(s): Ding et al.



__________________
Patricia S. Whitehouse
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10 May 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9 December 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 1484970 A (“Niu”).
CN 1484970 A was made of record with applicant’s IDS dated 21 November 2018. A partial machine translation of CN 1484970 A was provided in the parent application 15/173,847 with the office action dated 11 April 2018.
As to claim 10, Niu teaches a rare earth citrate including cerium, and teaches preparing such composition by reacting rare earth carbonate, thus cerium carbonate with citric acid, where such process produces cerium citrate and carbon dioxide (translation, p. 3).
It should be noted that while Niu does not specifically recite that the cerium citrate is devoid of other anions and has the recited formula of C3(C6H5O7), the cerium citrate is made according to the same starting materials (cerium carbonate hydrate and citric acid) in the same proportion (1:3, p. 4) disclosed by applicant (see specification, para. 0021), solvent (water, see specification, para. 0021). As such, the cerium citrate of Niu is prepared according to the methods taught by Applicant. Furthermore, Niu teaches that the carbonate in the starting material is evolved as carbon dioxide, and it would be reasonable to presume that the resulting material would be substantially free of other anions, and would have cerium citrate of the recited structure.

As to claim 14, Niu teaches a rare earth citrate including cerium, and teaches preparing such composition by reacting rare earth carbonate, thus cerium carbonate with citric acid, where such process produces cerium citrate and carbon dioxide (translation, p. 3).
It should be noted that while Niu does not specifically recite that the cerium citrate is devoid of other anions and has the recited formula of Ce(C6H5O7), the cerium citrate is made according to the same starting materials (cerium carbonate hydrate and citric acid) in the same proportion (1:3, p. 4) disclosed by applicant (see specification, para. 0021), solvent (water, see specification, para. 0021). As such, the cerium citrate of Niu is prepared according to the methods taught by Applicant. Furthermore, Niu teaches that the carbonate in the starting material is evolved as carbon dioxide, and it would be reasonable to presume that the resulting material would be substantially free of other anions, and have cerium citrate of the recited structure.
Niu is silent as to the degree of hydration. However, the cerium citrate is made according to the same starting materials (cerium carbonate hydrate and citric acid) in the same proportion (1:3, p. 4) disclosed by applicant (see specification, para. 0021), solvent (water, see specification, para. 0021), and under the same temperature (45-55 degrees C, p. 4, which includes temperature in the range of 50 to 85 degrees C, see specification, para. 0022). As such, the cerium citrate of Niu is prepared according to the 
Niu does not teach that the cerium citrate is a corrosion inhibitor. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
However, given that Niu teaches cerium citrate formed by the same methods as the claim, and having no other anions, it is reasonable to presume that it is capable of the same function, that is corrosion inhibition.

Claims 10, 14, and 18-20 is/are rejected under 35 U.S.C. 1-3 as being unpatentable over CN 101481510 (“Ding”).
A partial machine translation of Ding is enclosed with this action.
As to claim 10, Ding teaches a cerium citrate having the recited formula (p. 4, showing trivalent hydrated formula having the recited cerium citrate structure) as required by claims 10 and 13. Ding does not teach forming the cerium citrate by combining cerium carbonate and citric acid. However, this limitation is construed as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. In this case, Ding teaches cerium citrate having the recited formula and is thus presumed to be the same as produced by the recited process. 
Ding does not state that the citrate contains less than 0.1 weight percent chloride and nitrate. However, while not exemplified, Ding teaches that the cerium citrate may be formed by the combination of cerium oxide and citric acid (translation, p. 3), neither of which contain chloride or 
While a specific amount of water of hydration is not exemplified, Ding teaches between 1 and 4 units of hydrated water (translation, p. 4, teaching that n ranges from 1 to 4 for the formula of cerium citrate). Given the molecular weight of 329 for non-hydrated cerium citrate, Ding therefore suggests a range of hydration between 5 and 18 weight percent, which overlaps the recited range. As such, the recited water of hydration is obvious given the teaching of Ding.
As to claim 14, Ding teaches a cerium citrate having the recited formula (p. 4, showing trivalent hydrated formula having the recited cerium citrate structure) as required by claims 14 and 17. Ding does not teach forming the cerium citrate by combining cerium carbonate and citric acid. However, this limitation is construed as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. In this case, Ding teaches cerium citrate having the recited formula and is thus presumed to be the same as produced by the recited process. Ding teaches that the cerium citrate is an antirust pigment (translation, p. 1), therefore a corrosion inhibitor composition.
Ding does not state that the citrate contains less than 0.1 weight percent chloride and nitrate. However, while not exemplified, Ding teaches that the cerium citrate may be formed by the combination of cerium oxide and citric acid (translation, p. 3), neither of which contain chloride or nitrate, and thus the product would not be expected to contain any chloride or nitrate. As such, production of cerium citrate lacking the recited ions would be obvious over Ding.
While a specific amount of water of hydration is not exemplified, Ding teaches between 1 and 4 units of hydrated water (translation, p. 4, teaching that n ranges from 1 to 4 for the formula of cerium citrate). Given the molecular weight of 329 for non-hydrated cerium citrate, Ding therefore suggests a range of hydration between 5 and 18 weight percent, which overlaps the recited range. As such, the recited water of hydration is obvious given the teaching of Ding.

As to claim 19, Ding teaches the use of corrosion inhibitor in paint (abstract).
As to claim 20, Ding teaches a cerium citrate having the recited formula (p. 4, showing trivalent hydrated formula having the recited cerium citrate structure). Ding does not teach forming the cerium citrate by combining cerium carbonate and citric acid. However, this limitation is construed as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. In this case, Ding teaches cerium citrate having the recited formula and is thus presumed to be the same as produced by the recited process. Ding teaches the cerium citrate is an antirust pigment, thus a corrosion inhibitor (translation, p. 1). Ding teaches incorporating the cerium citrate into a paint (translation, p. 1), and applying to metal (translation, pp. 1-2, teaching metal protection using coating), and thus teaches an article having a metal substrate and a coating containing the corrosion inhibitor.
Ding does not state that the citrate contains less than 0.1 weight percent chloride and nitrate. However, while not exemplified, Ding teaches that the cerium citrate may be formed by the combination of cerium oxide and citric acid (translation, p. 3), neither of which contain chloride or nitrate, and thus the product would not be expected to contain any chloride or nitrate. As such, production of cerium citrate, and thus an article, lacking the recited ions would be obvious over Ding.
While a specific amount of water of hydration is not exemplified, Ding teaches between 1 and 4 units of hydrated water (translation, p. 4, teaching that n ranges from 1 to 4 for the formula of cerium citrate). Given the molecular weight of 329 for non-hydrated cerium citrate, Ding therefore suggests a range of hydration between 5 and 18 weight percent, which overlaps the recited range. As such, the recited water of hydration is obvious given the teaching of Ding.

(2) Response to Argument
	a. 	Appellant’s argument, Brief, pp. 3-4, against the rejection over Niu (CN 1484970) A on the grounds that Niu does not suggest the hydration or protonation is not persuasive. 
	In particular, appellant’s argument that the specific conditions of the examples of appellant’s specification result in the recited structure, while the process of Niu results in a differing product.
	However, the cerium citrate of Niu is made according to the same starting materials (cerium carbonate hydrate and citric acid) in the same proportion (1:3, p. 4) disclosed by applicant (see specification, para. 0021), solvent (water, see specification, para. 0021), and under the same temperature (45-55 degrees C, p. 4, which includes temperature in the range of 50 to 85 degrees C, see specification, para. 0022). While Niu does not exemplify the same conditions used in the examples of applicant’s specification, appellant has not shown any evidence, either from the specification, or by declaration, of how the specific conditions in any way are necessary to the formation of the recited chemical structure. As such, it is reasonable to conclude that the reaction of the two components, in amounts suggested in the specification, would inherently include the recited compound.
	Appellant’s further argument that the yield of the compound of Niu implies a maximum amount of hydration of 6.4 % is unpersuasive. First, the yield is not indicative of the purity of the salt, but it is an expression of the amount formed compared to the amount of starting material. It is further noted that the compound of Niu is formed in water, and even if the product is dried to a level of hydration of less than 10 wt %, that the compound of Niu would have a hydration level in excess of the recited amount during drying. For these reasons, it is reasonable to conclude that the process of Niu provides compounds of the same structure as required by appellant.

	b.	Appellant’s arguments, Brief, pp. 4-5, stating that Ding (CN 101481510) is not enabling for to form cerium citrate of the recited structure, is not persuasive, because appellant has not provided 
	Furthermore, appellant’s argument that cerium sulfate, which is cited as another starting component by Ding, must be Ce(IV) sulfate, and would produce a different product, is likewise not supported by any evidence, other than attorney argument, that either that cerium sulfate must be in a (IV) oxidation state, or that the resulting cerium citrate product is not the same. Appellant has not met its burden to rebut the presumption that the prior art is operable to produce the same recited product from cerium salts or cerium oxide.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KREGG T BROOKS/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        
Conferees:
/VASUDEVAN S JAGANNATHAN/Supervisory Patent Examiner, Art Unit 1764                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.